DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the O-ring" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 — 9, 14 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Jr (US Patent 5303674) in view of Colwell (US Patent 5454348) and Vaughn, Jr. (US PGPUB 20140158056A1), hereinafter Hyde, Jr., Colwell  and Vaughn, Jr., respectively.
Regarding claim 1, Hyde, Jr. teaches a hummingbird feeder comprising: a nectar container (liquid container 42; Fig. 4) having a lower end with a liquid flow opening (bottom of underside 32 has an opening for liquid at ports 46; Fig 2) a nectar basin (top portion 12, bottom portion 14 and neck 24; Fig. 2) positioned below the nectar container (liquid container 42) and removably coupled thereto (see  Figs. 3 & 4), said nectar basin including an upper part (top portion 12; Fig. 2) and a lower part (bottom portion 14 and neck 24; Fig. 3) that are separable from one another and configured to be engaged along abutting surfaces thereof when the feeder is assembled (base is formed by a top portion 12, bottom portion 14 and neck 24 which are separably coupled and configured to be engaged along the shelf distal to circular upper edge 22 of the bottom portion 14 and is in sealing engagement with bottom edge 20 of the top portion 12; Figs. 2 & 3; Col. 2, lines 1-6), the upper part of the nectar basin (top portion 12) includes a lower skirt (see Fig. 2 wherein top portion 12 has a skirt that extends from aperture 26 down to perches 52) that extends below the basin lower part (bottom portion 14 and neck 24; Fig. 3) when the feeder is assembled (see Fig. 2, wherein the skirt of top portion 12 extends lower than the upper portion of the neck 24 of the basin lower part); and a retaining structure (upper edge of circular channel 18; Figs.2 & 3) positioned between the upper (top portion 12) and lower parts of the nectar basin (bottom 
Hyde, Jr. does not teach a recessed elastomeric sealing member engaged with a retaining structure and positioned between the upper and lower parts of the nectar basin.
Colwell teaches a hummingbird feeder with a seal (adhesive 34; Fig. 7) engaged with a retaining structure (flanges 31, 33; Fig. 7) and positioned between the upper (top wall 25; Fig. 5) and lower parts (bottom wall 27; Fig. 5) of the nectar basin (housing 23; Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde, Jr. to incorporate the teachings of Colwell to provide a seal between the upper and lower parts of the nectar basin, as doing so would provide a seal which is secure and prevents the aqueous sugar solution from leaking, the leaking of which could attract dirt, as recognized by Colwell (Col. 1, lines 19-21 & Col. 2, lines 49-51).
Vaughn, Jr. teaches a hummingbird feeder with an elastomeric sealing member (o-ring seal 22; Fig. 1) engaged with a retaining structure to create a seal between two parts which hold liquid nectar when the feeder is assembled (Page 2, paragraph [0031)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde, Jr. to incorporate the teachings of Vaughn, Jr. to provide an o-ring to the groove (upper portion of circular channel 18) in the upper portion of the base of the feeder, as doing so would provide additional protection against leakage of the liquid contents which can be messy for the user and attract unwanted pests, as understood by one of ordinary skill in the art.
Regarding claim 2, Hyde, Jr. as modified teaches the limitations of claim 1, as indicated above. Hyde, Jr. as modified further teaches wherein the retaining structure includes a groove (Hyde, Jr. — upper portion of circular channel 18; Fig. 3) formed adjacent an outer edge of the upper part (Hyde, Jr. 
Hyde, Jr. as modified does not teach wherein the groove is formed in the lower part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hyde, Jr. to provide a groove that is formed in the lower part of the basin, since it has been held that a mere reversal of the essential working parts or movement of a device is an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding claim 3, Hyde, Jr. as modified teaches the limitations of claim 2, as indicated above. Hyde, Jr. as modified further teaches wherein said sealing member is an O-ring (Vaughn, Jr. — o-ring seal 22; Fig. 1; Page 2, paragraph [0031]).
Regarding claim 4, Hyde, Jr. as modified teaches the limitations of claim 3, as indicated above. Hyde, Jr. as modified further teaches wherein the abutting surfaces include an upper edge on said lower part and a lower edge on said upper part (Hyde, Jr. — shelf adjacent to upper edge 22 of bottom portion 14 engages with bottom edge 20 of top portion 12; Figs. 2 & 3), said lower part further including a tongue that extends at least partly into said groove (Hyde, Jr. — upper edge 22 extends into circular channel 18; Fig. 2) to press against said O-ring when the feeder is assembled (Vaughn, Jr. - o-ring seal 22; Fig. 1).
Hyde, Jr. does not teach wherein said upper part includes a tongue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hyde, Jr. to provide a tongue that extends from said upper part into a groove on said lower part, since it has been held that a mere reversal of the essential working parts or movement of a device is an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Regarding claim 6, Hyde, Jr. as modified teaches the limitations of claim 5, as indicated above. Hyde, Jr. further teaches wherein the attaching member is an upwardly extending cylindrical collar secured to the nectar basin lower part (Hyde, Jr. –top portion of neck 24 is an upwardly extending cylindrical collar secured to the liquid container 42 lower part; Fig. 4), said nectar container lower end including a bottleneck extension that is received within the collar with a threaded engagement, tightening of the bottleneck extension into the collar causing said container abutting lower surface to apply force to said nectar basin upper part abutting upper surface (Hyde, Jr. - liquid container 42 includes a plug 36 that is received within the collar 28 with a threaded engagement, tightening of the 
Regarding claim 7, Hyde, Jr. as modified teaches the limitations of claim 1, as indicated above. Hyde, Jr. as modified further teaches wherein the retaining structure (Hyde, Jr. — upper portion of circular channel 18; Figs. 2 & 3) is formed on the lower part of the nectar basin (see reversal of parts explanation above) and includes a perimeter wall having a bottom flange that defines a shelf (Hyde, Jr.— see Figs. 2 & 3 wherein the circular channel 18 has an internal perimeter wall and a bottom flange external to the perimeter wall), said sealing member being engaged within the shelf and against the upper part when the feeder is assembled (o-ring seal 22 (Vaughn, Jr.) could be engaged with circular channel 18 and upper edge 22 when the hummingbird feeder 10 is assembled (Hyde, Jr.; Fig.2).
Regarding claim 8, Hyde, Jr. as modified teaches the limitations of claim 7, as indicated above. Hyde, Jr. as modified further teaches wherein the sealing member is an annular member having a triangular cross section (Vaughn, Jr. — see Figs. 1 & 4 wherein the o-ring seal 22,122 is an annular member and has a triangular cross section).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde, Jr. to incorporate the teachings of Vaughn, Jr. to provide a sealing member with a triangular cross-section, as o-rings with triangular cross-sections are known to perform well for liquid sealing purposes and are also not required to be manufactured with a high level of precision in order to be effective, thereby reducing costs, as understood by one of ordinary skill in the art.
Regarding claim 9, Hyde, Jr. as modified teaches the limitations of claim 8, as indicated above. Hyde, Jr. as modified further teaches wherein the lower part of the nectar basin is nested within the basin upper part when the feeder is assembled (Hyde, Jr. - see Figs. 2 & 3 wherein the bottom portion 
Regarding claim 14, Hyde, Jr. as modified teaches the limitations of claim 4, as indicated above. Hyde, Jr., as modified, further teaches wherein the tongue (Hyde, Jr. — upper edge 22; Fig. 2) is formed inside of the lower edge of the upper part (see reversal of parts explanation above), and the upper and lower edges abut adjacent an outer side of the tongue (Hyde, Jr. — see Figs. 2 & 3 wherein bottom edge 20 and shelf adjacent upper edge 22 abut adjacent an outer side of upper edge 22 (when assembled)).
Regarding claim 15, Hyde, Jr., as modified, teaches the limitations of claim 14, as indicated above and further teaches wherein the tongue (Hyde, Jr. — upper edge 22) extends downwardly from the upper part and into the groove (Hyde, Jr. - circular channel 18; Fig. 3) (see reversal of parts explanation above).
Regarding claim 16, Hyde, Jr., as modified, teaches the limitations of claim 15, as indicated above and further teaches wherein in an assembled state, the outer side of the tongue is directly adjacent an inner side of the lower edge defining the groove (Hyde, Jr. - outer side of upper edge 22 is directly adjacent the inner side of circular channel 18; Fig. 2), and at least a portion of the O-ring is arranged between an inner side of the tongue and a side of the groove opposite the inner side of the lower edge (o-ring seal 22 (Vaughn, Jr.) can be arranged between the inside of the circular channel 18 (Hyde, Jr.) and the outer side of the upper edge 22 (Hyde, Jr.)).
Regarding claim 19, Hyde, Jr. as modified teaches the limitations of claim 4 and further teaches the lower part includes a continuous perimeter side wall defining the upper edge (Hyde, Jr. - circular channel 18 has an internal perimeter wall and defines the upper edge of top portion 12; Fig. 3; See reversal of parts explanation, above) the groove (Hyde, Jr. - circular channel 18; Fig. 2) formed into the upper edge and defined between opposing surfaces (Hyde, Jr. – see Fig. 2) of the continuous perimeter .
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Jr. in view of Colwell  and Vaughn, Jr. as applied to claims 1-9, 14-16 and 19 above, and further in view of Chen (US PGPUB 20140137804A1).
Regarding claim 10, Hyde, Jr. as modified teaches the limitations of claim 9, as indicated above and further teaches a lower skirt (Hyde, Jr. - see Fig. 2 wherein top portion 12 has a skirt that extends from aperture 26 down to perches 52) but does not teach the lower skirt creates a recess for receiving a second hummingbird feeder that is coupled thereto to form a combination hummingbird feeder.
Chen teaches a hummingbird feeder, wherein the lower skirt creates a recess for receiving a second hummingbird feeder that is coupled thereto to form a combination hummingbird feeder (see Exhibit B below wherein the lower skirt that extends below the lower part of base portion 500 creates a recess area 580 for receiving a second hummingbird feeder 100b that is coupled thereto to form a combination feeder; Also see Figs. 3 & 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hyde, Jr. to incorporate the teachings of Chen to provide a recess for receiving a second hummingbird feeder, as doing so would increase the amount of bird food being offered from the feeder which could attract more birds, thus increasing the enjoyment of the user, as recognized by Chen (Abstract) and as understood by one or ordinary skill in the art.

    PNG
    media_image1.png
    324
    569
    media_image1.png
    Greyscale

Regarding claim 11, Hyde, Jr. as modified teaches the limitations of claim 10, as indicated above. Hyde, Jr. further teaches a nectar basin including an upper part and a lower part that are separable from one another and configured to be engaged along adjacent surfaces thereof when the hummingbird feeder is assembled (Hyde, Jr. - top portion 12, bottom portion 14 neck 24 are separable from one another and configured to be engaged along adjacent surfaces when the feeder is assembled; Figs. 3 & 4) and an outer edge of the lower part of the nectar basin (Hyde, Jr. - circular upper edge 22 of the bottom portion 14; Figs. 2 & 3).
Hyde, Jr. does not teach wherein the second hummingbird feeder includes a second nectar container and a second nectar basin positioned below the second nectar container and removably coupled thereto; said second hummingbird feeder including a recessed elastomeric sealing member engaged within a groove of the second nectar basin when the second feeder is assembled.
Vaughn, Jr. teaches a hummingbird feeder including a recessed elastomeric sealing member engaged within a groove when the feeder is assembled (o-ring seal 22 is engaged within pocket of cover 18; Fig. 1).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hyde, Jr. to incorporate the teachings of Chen to provide a second hummingbird feeder assembly and Vaughn, Jr. to provide an o-ring seal in the second nectar basin, as doing so would allow for additional bird food to be offered and prevent the nectar from leaking, and therefore being wasted, from the feeders, as recognized by Chen (Abstract) and as understood by one or ordinary skill in the art.
Regarding claim 12, Hyde, Jr. as modified teaches the limitations of claim 11 as indicated above. Hyde, Jr. as modified further teaches wherein said sealing member of said second feeder is an O-ring (Vaughn, Jr. — sealing member is o-ring 22; Fig. 1) (Chen — second hummingbird feeder 100b; Fig. 9).
Regarding claim 13 Hyde, Jr. as modified teaches the limitations of claim 7, as indicated above. Hyde, Jr. as modified further teaches wherein the shelf extends between the perimeter wall and the lower skirt (Hyde, Jr. – see Fig. 2 wherein the circular channel 18 has an internal perimeter wall and a bottom flange external to the perimeter wall and the bottom flange extends between the perimeter wall and the lower skirt (see Fig. 2 wherein top portion 12 has a skirt that extends from aperture 26 down to perches 52)) and the sealing member (Vaughn, Jr. - o-ring seal 22) is arranged on the upper surface of the shelf and abuts against the perimeter wall and an interior wall of the lower skirt when the feeder is assembled (o-ring seal 22 (Vaughn, Jr. ) could be engaged with circular channel 18 (interior wall of lower skirt) and upper edge 22 when the hummingbird feeder 10 is assembled (Hyde, Jr.; Fig. 2).
Hyde, Jr. as modified does not teach a lower skirt that extends below an upper surface of the shelf.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hyde, Jr. to incorporate the teachings of Chen to provide an a lower skirt that extends below the shelf, as doing so provides a surface for birds to perch, as recognized by Chen (outer surface of base portion 500 has a perch 530; Fig. 7A; Page 3, para [0062]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde, Jr (US Patent 5303674) in view of Westra (US Patent 6779802) and Vaughn, Jr. (US PGPUB 20140158056A1). 
Regarding claim 17, Hyde, Jr. teaches a hummingbird feeder comprising: a nectar container (liquid container 42; Fig. 4) having a lower end with a liquid flow opening (bottom of underside 32 has an opening for liquid at ports 46; Fig 2); a nectar basin positioned below the nectar container and removably coupled thereto (top portion 12 and bottom portion 14 are positioned below the liquid container 42 and are removably coupled thereto; Figs. 3 & 4), the nectar basin including an upper part and a lower part that are separable from one another and configured to be engaged along an upper edge of the lower part and a lower edge of the upper part when the feeder is assembled (top portion 12 & bottom portion 14 are separable and engage along the shelf adjacent the upper edge 22 of bottom portion 14 and bottom edge 20 of top portion 12; Fig. 3), the lower part (bottom portion 14) including a continuous perimeter wall defining the upper edge (wall of upper edge 22; Fig. 3) and a groove (see top portion of circular channel 18 which is formed adjacent bottom edge 20; Fig. 3) positioned between the upper and lower parts of the nectar basin (see Fig. 2), a tongue extending into the groove to create a liquid tight seal of the nectar basin when the feeder is assembled (upper edge 22 extends into circular channel 18 to seal chamber 16 when assembled; Fig. 2) and the upper and lower edges abutting 
Hyde, Jr. does not teach the upper part further including a tongue formed inside of the lower edge of the upper part and extending downwardly,  a groove formed into the upper edge and defined between opposing outward and inward facing surfaces of the continuous perimeter wall, the groove formed adjacent an outer edge of the lower part; a recessed elastomeric sealing member fitted within the groove, the tongue pressing into the groove to press against the sealing member, in an assembled state, the outer side of the tongue is directly adjacent an inner side of the lower edge defining the groove, and at least a portion of the O-ring is arranged between an inner side of the tongue and the outward facing surface of the groove opposite the inner side of the lower edge.
Westra teaches a seal between two housing shells, the upper part (1st housing shell, 1; Fig. 5) further including a tongue (see tongue formed at bottom of 1st housing shell 1 which extends downwardly into groove 13; Fig. 5) formed inside of the lower edge of the upper part and extending downwardly (see Fig. 5), a groove (groove 13; Fig. 5) formed into the upper edge (see the upper edge of 2nd housing shell 2; Fig. 5) and defined between opposing outward and inward facing surfaces of a wall (see Fig. 5 wherein the groove 13 is between opposed walls 11 and 15 of 2nd housing shell 2), the groove (groove 13; Fig. 5) formed adjacent an outer edge (see Fig. 5) of the lower part (2nd housing shell 2; Fig. 5); a recessed sealing member (sealing element 5; Fig. 5) fitted within the groove (groove 13; Fig. 5) and positioned between the upper and lower parts (see Fig. 5 wherein sealing element 5 is in groove 13 and positioned between 1st housing shell 1 and 2nd housing shell 2), the tongue pressing into the groove to press against the sealing member (see tongue formed at bottom of 1st housing shell 1 which extends downwardly into groove 13 and presses against sealing element 5; Fig. 5), in an assembled state, the outer side of the tongue (tongue formed at bottom of 1st housing shell 1) is directly adjacent an inner side of the lower edge (opposed wall 15; Fig. 5) defining the groove (groove 13; Fig. 5), and at least a st housing shell 1; Fig. 5) and the outward facing surface of the groove (opposed wall 11 of groove 13; Fig. 5) opposite the inner side of the lower edge (opposed wall 15; Fig. 5).
Vaughn, Jr. teaches an elastomeric o-ring (o-ring seal 22; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde, Jr. to incorporate the teachings of Westra and Vaughn, Jr. to provide a tongue and groove connection with an elastomeric o-ring to the abutting top and bottom portions of the nectar basin, as doing so provides a sealing engagement which is reliable over a longer period of time which reduces nectar leakage from the device, as recognized by Westra (Col. 1, lines 41-42) and as understood by one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/4/2021, with respect to the rejection(s) of claim(s) 4 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hyde, Jr., Westra and Vaughn, Jr.
Regarding claim 10, applicant argued that “the Action annotates Figure 9 of Chen ("Exhibit B", reproduced below) in order to attempt to show an upper part of a nectar basis including "a lower skirt that extends below the basin lower part when the feeder is assembled". However, the upper and lower parts, as erroneously annotated in the figure, are not separable as required by original claim 1….. the identified upper part and lower part of Chen in the hand-annotated figure are not separable from one another. Chen does in fact teach a separable base 500 and cover 400, however, no portion of the cover 400 extends below the separable lower base 500.”

Regarding claim 13, applicant argued that “the portion of Chen which extends below the identified "shelf' in the Action's annotated Figure 9 is actually a part of the separable or removable lower base 500, rather than a part of the upper cover 400. Accordingly, for similar reasons to those set forth above with respect to the rejection of claim 10, the Action fails to make a prima facie case of obviousness for the rejection of claim 13.”
In response, per the Action’s annotated figure, the shelf is identified as being part of the basin lower part. The identification of parts is not limited to definitions specifically identified by the prior art and thus it is reasonable for the identified parts of Chen to be labeled as indicated in the annotated figure.
Applicant argued “Chen does not disclose the feature of a "sealing member is arranged on the upper surface of the shelf and abuts against the perimeter wall and an interior wall of the lower skirt when the feeder is assembled." In fact, as the cited shelf of Chen is not positioned proximate any joint of the cited upper and lower parts, nor adjacent a perimeter wall thereof, one of ordinary skill in the art would have no reason to arrange a seal thereon as claimed, as it would serve no function.”
In response, as indicated by the rejection, Chen does not disclose the feature of a "sealing member is arranged on the upper surface of the shelf and abuts against the perimeter wall and an interior wall of the lower skirt when the feeder is assembled." Chen teaches wherein the upper part of the nectar basin includes a lower skirt that extends below an upper surface of the shelf. The teachings of Chen as applied to Hyde, Jr. in view of Vaughn, Jr. teaches the limitations of claim 13, as explained the rejection above. 
“Hyde, Jr. does not disclose a groove and O-ring meeting the limitations of amended claim 17.”
In response, Hyde, Jr. is only used to teach the groove, the o-ring is taught by Vaughn, Jr. All of the limitations of claim 17 are taught by Hyde, Jr. in view of Westra and Vaughn, Jr., as explained in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art additionally included is related to various types of animal feeders or other devices which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643